26 F.3d 131
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert A. KELLEY, Jr., Plaintiff-Appellant,v.INTERNATIONAL BUSINESS MACHINES CORPORATION, Defendant-Appellee.
No. 93-35026.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 3, 1994.Decided May 25, 1994.

Before:  ALARCON, NORRIS, and LEAVY, Circuit Judges.


1
ORDER*


2
We affirm the summary judgment for International Business Machines Corporation for the reasons stated in the District Court's opinion.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3